Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 1 of 21 Page ID #:1282




  1   Michael L. Mallow (SBN 188745)
      mmallow@shb.com
  2   Rachel A. Straus (SBN 268836)
      rstraus@shb.com
  3   SHOOK, HARDY & BACON LLP
      2049 Century Park East, Suite 3000
  4   Los Angeles, CA 90067
      T: 424.285.8330
  5   F: 424.204.9093
  6   Attorneys for Defendant
      AMERICAN HONDA MOTOR CO., INC.
  7

  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10                                 WESTERN DIVISION
 11
      BILL SCHEPLER and ADRIAN                )   Case No. 2:18-CV-6043-GW-AFM
 12   GARCIA, on behalf of themselves and all )
      others similarly situated,              )   Assigned to: Hon. George H. Wu
 13                                           )
                   Plaintiffs,                )   DEFENDANT AMERICAN HONDA
 14                                           )   MOTOR CO., INC.’S ANSWER TO
             v.                               )   PLAINTIFFS’ THIRD AMENDED
 15                                           )   CLASS ACTION COMPLAINT AND
      AMERICAN HONDA MOTOR CO.,               )   AFFIRMATIVE DEFENSES;
 16   INC.,                                   )   DEMAND FOR JURY TRIAL
                                              )
 17                Defendant.                 )
                                              )
 18                                           )   Complaint filed: July 11, 2018
                                              )   FAC filed: October 15, 2018
 19                                           )   SAC filed: February 19, 2019
                                              )   TAC filed: August 9, 2019
 20                                           )
 21

 22          Defendant American Honda Motor Co., Inc. (“Honda”), pursuant to Fed. R.
 23   Civ. P. 12(a)(4)(A), answers the Third Amended Complaint (“TAC”) of Plaintiffs
 24   Bill Schepler and Adrian Garcia (“Plaintiffs”) as follows:
 25                              NATURE OF THE ACTION
 26          1.   Honda admits Plaintiffs purport to bring this action on behalf of
 27   themselves and the proposed classes of persons described in Paragraph 1 of the TAC.
 28
                                              1
                                                    DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                   CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 2 of 21 Page ID #:1283




  1   Honda denies any claims in this action are appropriate for class treatment. Honda
  2   further denies it deceptively marketed and advertised the CR-Vs’ seating capacity,
  3   that the seat belt arrangement in CR-Vs in any way constitutes a safety issue, and that
  4   the utilization of a car seat can compromise the ability to maintain the buckled status
  5   of the belt. Except as expressly admitted, Honda denies any and all remaining
  6   allegations in Paragraph 1.
  7         2.    Honda denies the allegations in Paragraph 2.
  8         3.    Honda admits Plaintiffs purport to bring this action on behalf of
  9   themselves and the proposed classes of persons described in Paragraph 3 of the TAC.
 10   Honda also admits Plaintiffs purport to allege violations of the Illinois Consumer
 11   Fraud and Deceptive Business Practice Act, the California Consumers Legal
 12   Remedies Act, California’s Unfair Competition Law, California’s False Advertising
 13   Law, and breach of warranty under Illinois and California law. Honda denies any
 14   claims in this action are appropriate for class treatment. Honda also denies it engaged
 15   in “false and misleading advertising relating to the sale and lease of the CR-Vs” and
 16   denies it has violated the Illinois Consumer Fraud and Deceptive Business Practice
 17   Act, the California Consumers Legal Remedies Act, California’s Unfair Competition
 18   Law, or California’s False Advertising Law, or breached any warranty under Illinois
 19   or California law. Except as expressly admitted, Honda denies any and all remaining
 20   allegations in Paragraph 3.
 21                             JURISDICTION AND VENUE
 22         4.    Without admitting Plaintiffs’ claims are properly pled, which Honda
 23   denies, Honda admits Plaintiffs purport to assert subject matter jurisdiction pursuant
 24   to 28 U.S.C. § 1332(d)(2)(A). Honda denies class treatment of Plaintiffs’ claims is
 25   appropriate. Except as expressly admitted, Honda denies any and all remaining
 26   allegations in Paragraph 4.
 27

 28
                                               2
                                                     DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                    CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 3 of 21 Page ID #:1284




  1         5.    Honda admits that venue is proper in this judicial district. Honda denies
  2   the remaining allegations contained in Paragraph 5.
  3         6.    Honda does not understand what Plaintiffs mean by “engaged in,” but
  4   admits it was involved in the marketing and advertising of the CR-Vs. Honda also
  5   admits it distributes Honda vehicles in the United States through a network of
  6   authorized independent automobile dealers. Honda denies any and all remaining
  7   allegations in Paragraph 6.
  8                                         PARTIES
  9         7.    Honda lacks sufficient information to admit or deny the allegations in
 10   Paragraph 7, and therefore, denies the allegations in Paragraph 7.
 11         8.    Honda lacks sufficient information to admit or deny the allegations in
 12   Paragraph 7, and therefore, denies the allegations in Paragraph 8.
 13         9.    Honda admits it is a North American subsidiary of Honda Motor Co.,
 14   Ltd., and was founded in 1959. Honda further admits it is a California corporation
 15   with its principal offices located in Torrance, California. Honda admits it markets and
 16   distributes Honda products within the United States and this District. Whether Honda
 17   is a “citizen of California” is a legal conclusion, to which a response is not required.
 18   Honda denies any and all remaining allegations in Paragraph 9.
 19                           SUBSTANTIVE ALLEGATIONS
 20         10. Honda admits Plaintiffs purport to assert an action on behalf of
 21   themselves and all persons who purchased or leased a CR-V in Illinois or California.
 22   Honda expressly denies Plaintiffs’ or putative class members’ claims have any merit
 23   or are amenable to class treatment.
 24         11. Honda admits the allegations in Paragraph 11.
 25         12. Honda admits that the website referenced in Paragraph 12 and Footnote 1
 26   of the TAC states the CR-V has a seating capacity of five and that there are “3-Point
 27   Seat Belts at all Seating Positions,” with the clarification that the 2017 CR-V was a
 28
                                               3
                                                      DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                     CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 4 of 21 Page ID #:1285




  1   full model change from the previous model. The information on the website
  2   referenced in Paragraph 12 and Footnote 1 speaks for itself, and to the extent the
  3   allegations in Paragraph 12 vary therewith, Honda denies those allegations. Honda
  4   denies any and all remaining allegations in Paragraph 12.
  5         13. Honda admits it issued the November 30, 2016 press release referenced
  6   in Paragraph 13 and Footnote 2 of the TAC, which speaks for itself and no response
  7   from Honda is required.
  8         14. As of August 15, 2019, Honda is unable to access the website
  9   referenced in Paragraph 15 and Footnote 3 of the TAC
 10   (https://www.caranddriver.com/reviews/2018-honda-cr-v-in-depth-model-review)
 11   because the website is automatically re-routed to
 12   https://www.caranddriver.com/honda/cr-v. Accordingly, Honda lacks sufficient
 13   information to admit or deny whether the allegations in Paragraph 15 accurately
 14   reflect the information on the referenced website, and therefore, denies the
 15   allegations in Paragraph 15. The allegations of Paragraph 15 are otherwise too
 16   vague to admit or deny and, therefore, Honda denies the allegations in Paragraph 15.
 17         15. The website link referenced in Paragraph 15 and Footnote 4 of the TAC
 18   (https://automobiles.honda.com/cr-v?from=crv.honda.com#) is operable as of August
 19   15, 2019; however, the referenced “2018 CR-V Brochure” is not accessible through
 20   the referenced link. Presumably, the referenced brochure speaks for itself, and to the
 21   extent the allegations in Paragraph 15 vary therewith, Honda denies those allegations.
 22   Honda denies any and all remaining allegations in Paragraph 15
 23         16. Honda lacks sufficient information to admit or deny the allegations in
 24   Paragraph 16, and therefore, denies the allegations in Paragraph 16.
 25         17. The website purportedly for the “2018 Owner’s Manual” referenced in
 26   Paragraph 17 and Footnote 5 of the TAC (i.e., http://techinfo.honda.com/rjanisis/
 27   pubs/QS/AH/ATLA1818OG/enu/ATLA1818OG.PDF) is actually for the Owner’s
 28
                                               4
                                                     DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                    CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 5 of 21 Page ID #:1286




  1   Guide for the 2018 CR-V; the Owner’s Manual for the 2018 CR-V is available at
  2   http://techinfo.honda.com/rjanisis/pubs/OM/AH/ATLA1818OM/enu/
  3   ATLA1818OM.PDF. Notwithstanding the foregoing, Honda admits that the
  4   referenced 2017 CR-V Owner’s Guide (at pages 8-10, not pages “5-8”) and the
  5   2018 Owner’s Manual for CR-V vehicles (at pages 40-48) are sections entitled
  6   “Seat Belts;” and to the extent the allegations in Paragraph 17 vary therewith or
  7   attempt to assign meaning to the statements in the Owner’s Guide or Owner’s
  8   Manual, Honda denies those allegations. Whether the 2017 CR-V Owner’s Guide
  9   and 2018 Owner’s Manual for CR-V vehicles “promise and warrant that [the CR-V]
 10   has a capacity of five,” is a legal conclusion, not requiring a response from Honda.
 11   To the extent a response is required, and except as expressly admitted, Honda denies
 12   any and all remaining allegations in Paragraph 17.
 13         18. The referenced 2017 CR-V Owner’s Guide and 2018 Owner’s Manual
 14   for CR-V vehicles speak for themselves, and to the extent the allegations in Paragraph
 15   18 vary therewith or attempt to assign meaning to the statements in the Owner’s Guide
 16   or Owner’s Manual, Honda denies those allegations. Except as expressly admitted,
 17   Honda denies any and all remaining allegations in Paragraph 18.
 18         19. The referenced 2017 CR-V Owner’s Guide and 2018 Owner’s Manual
 19   for CR-V vehicles speak for themselves, and to the extent the allegations in Paragraph
 20   19 vary therewith or assign meaning to the statements in the Owner’s Guide or
 21   Owner’s Manual, Honda denies those allegations. Except as expressly admitted,
 22   Honda denies any and all remaining allegations in Paragraph 19.
 23         20. The referenced 2017 CR-V Owner’s Guide and 2018 Owner’s Manual
 24   for CR-V vehicles speak for themselves, and to the extent the allegations in Paragraph
 25   20 vary therewith, Honda denies those allegations. Except as expressly admitted,
 26   Honda denies any and all remaining allegations in Paragraph 20.
 27

 28
                                              5
                                                     DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                    CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 6 of 21 Page ID #:1287




  1         21. Honda lacks sufficient information to admit or deny the allegations in the
  2   first sentence of Paragraph 21, and therefore, denies those allegations. Honda denies
  3   the allegations in the second sentence of Paragraph 21.
  4         22. Honda lacks sufficient information to admit or deny whether the picture
  5   is an accurate representation of Plaintiff’s vehicle, and therefore, denies it is an
  6   accurate representation. Honda denies any and all remaining allegations in Paragraph
  7   22.
  8         23. Honda denies the allegations in Paragraph 23.
  9         24. Honda denies the allegations in Paragraph 24.
 10         25. Honda admits it provides a three-year, 36,000 mile limited new vehicle
 11   warranty for CR-Vs (“NVLW”), and that the internet links referenced in Footnote 12
 12   are to the warranty booklets for 2017 and 2018 CR-V vehicles, but the NVLW
 13   warranty is irrelevant because the Court found Plaintiff failed to state a breach of
 14   Honda’s NVLW. Dkt. No. 56 at 5-6.
 15         26. The Seat Belt Limited Warranty (“SBLW”) referenced in Paragraph 26
 16   speaks for itself, and to the extent the allegations in Paragraph 26 vary therewith,
 17   Honda denies those allegations. Except as expressly admitted, Honda denies any and
 18   all remaining allegations in Paragraph 26, including that it breached the SBLW.
 19         27.   Honda denies the allegations in Paragraph 27.
 20         28. The referenced 2017 CR-V Owner’s Guide and 2018 Owner’s Manual
 21   for CR-V vehicles speak for themselves, and to the extent the allegations in Paragraph
 22   28 vary therewith, Honda denies those allegations. Except as expressly admitted,
 23   Honda denies any and all remaining allegations in Paragraph 28.
 24         29. Honda lacks sufficient information to admit or deny whether the picture
 25   is an accurate representation of Plaintiff’s vehicle, and therefore, denies it is an
 26   accurate representation. Honda admits “the configuration of the buckles is such that
 27

 28
                                              6
                                                     DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                    CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 7 of 21 Page ID #:1288




  1   the middle passenger’s anchor buckle is to the left of the rear driver’s-side passenger’s
  2   buckle.” Honda denies any and all remaining allegations in Paragraph 29.
  3         30. Honda lacks sufficient information to admit or deny whether the picture
  4   is an accurate representation of Plaintiff’s vehicle, and therefore, denies it is an
  5   accurate representation. Honda denies any and all remaining allegations in Paragraph
  6   30.
  7         31. Honda denies the allegations in Paragraph 31.
  8         32. Honda lacks sufficient information to admit or deny whether the picture
  9   is an accurate representation of Plaintiff’s vehicle, and therefore, denies it is an
 10   accurate representation. Honda denies any and all remaining allegations in Paragraph
 11   32.
 12         33. Honda lacks sufficient information to admit or deny whether the pictures
 13   are an accurate representation of Plaintiff’s vehicle, and therefore, denies they are
 14   accurate representations. Honda further denies that consumers would reasonably
 15   utilize the anchor buckle together with a LATCH-compatible car seat (which utilize
 16   the lower anchors in the vehicle) and as such, the photographs in Paragraph 33
 17   represent an unreasonable hypothetical and speculative scenario.
 18         34. Honda lacks sufficient information to admit or deny whether the pictures
 19   are an accurate representation of Plaintiff’s vehicle, and therefore denies they are
 20   accurate representations. Honda denies any and all remaining allegations in Paragraph
 21   34.
 22         35. Honda lacks sufficient information to admit or deny whether the pictures
 23   are an accurate representation of Plaintiff’s vehicle, and therefore, denies they are
 24   accurate representations. Honda denies any and all remaining allegations in Paragraph
 25   35.
 26         36. Honda denies the allegations in Paragraph 36.
 27         37. Honda denies the allegations in Paragraph 37.
 28
                                                7
                                                      DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                     CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 8 of 21 Page ID #:1289




  1         38. Honda denies the allegations in Paragraph 38.
  2   Plaintiffs’ Experiences With Their CR-Vs
  3   Schepler
  4         39. Honda lacks sufficient information to admit or deny the allegations in
  5   Paragraph 39, and therefore, denies the allegations in Paragraph 39.
  6         40. Honda lacks sufficient information to admit or deny the allegations in
  7   Paragraph 40, and therefore, denies the allegations in Paragraph 40.
  8         41. Honda lacks sufficient information to admit or deny the allegations in
  9   Paragraph 41, and therefore, denies the allegations in Paragraph 41.
 10         42. Honda lacks sufficient information to admit or deny the allegations in
 11   Paragraph 42, and therefore, denies the allegations in Paragraph 42.
 12         43. The referenced service invoice speaks for itself, and to the extent the
 13   allegations in Paragraph 43 vary therewith, Honda denies those allegations. Honda
 14   lacks sufficient information to admit or deny the remaining allegations in Paragraph
 15   43, and therefore, denies the remaining allegations in Paragraph 43.
 16         44. Honda denies the allegations in Paragraph 44.
 17         45. Honda lacks sufficient information to admit or deny the allegations in
 18   Paragraph 45, and therefore, denies the allegations in Paragraph 45.
 19   Garcia
 20         46. Honda lacks sufficient information to admit or deny the allegations in
 21   Paragraph 46, and therefore, denies the allegations in Paragraph 46.
 22         47. Honda lacks sufficient information to admit or deny the allegations in
 23   Paragraph 47, and therefore, denies the allegations in Paragraph 47.
 24         48. Honda lacks sufficient information to admit or deny the allegations in
 25   Paragraph 48, and therefore, denies the allegations in Paragraph 48.
 26         49. Honda lacks sufficient information to admit or deny the allegations in
 27   Paragraph 49, and therefore, denies the allegations in Paragraph 49.
 28
                                              8
                                                    DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                   CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 9 of 21 Page ID #:1290




  1         50. The referenced service invoice speaks for itself, and to the extent the
  2   allegations in Paragraph 50 vary therewith, Honda denies those allegations. Honda
  3   lacks sufficient information to admit or deny the remaining allegations in Paragraph
  4   50, and therefore, denies the remaining allegations in Paragraph 50.
  5         51. Honda admits that it received a letter dated June 6, 2019 from Garcia’s
  6   counsel. Honda denies any and all remaining allegations in Paragraph 51.
  7         52. Honda lacks sufficient information to admit or deny the allegations in
  8   Paragraph 52, and therefore, denies the allegations in Paragraph 52.
  9         53. Honda lacks sufficient information to admit or deny the allegations in
 10   Paragraph 53, and therefore, denies the allegations in Paragraph 53.
 11         54. Honda denies the allegations in Paragraph 54.
 12   Class Members’ Experiences with the CR-Vs
 13         55. Honda lacks sufficient information to admit or deny the circumstances of
 14   the individual examples provided in Paragraph 55 and whether “Plaintiffs’ experience
 15   mirrors those of numerous other CR-V purchasers,” and therefore, denies the
 16   allegation. Honda denies any and all remaining allegations in Paragraph 55, including
 17   that any CR-V owners, including Plaintiffs, were unable to “safely seat all three
 18   backseat passengers simultaneously, including when using a car seat, because the
 19   seats belt caught, overlapped, or twisted.”
 20         56. Honda lacks sufficient knowledge to admit or deny the circumstances of
 21   the individual examples provided in Paragraph 56, and therefore, the allegations.
 22   Honda denies any and all remaining allegations in Paragraph 56.
 23         57. Honda denies the allegations in Paragraph 57.
 24         58. Honda denies the allegations in Paragraph 58.
 25         59. Honda denies the allegations in Paragraph 59.
 26   California Contacts
 27

 28
                                               9
                                                    DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                   CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 10 of 21 Page ID #:1291




  1         60. Honda admits it is headquartered in Torrance, California and is located at
  2   1919 Torrance Boulevard.
  3         61. The allegations of Paragraph 61 are too vague to admit or deny and,
  4   therefore, Honda denies the allegations in Paragraph 61.
  5         62. The allegations of Paragraph 62 are too vague to admit or deny and,
  6   therefore, Honda denies the allegations in Paragraph 62.
  7         63. Honda denies the allegations in Paragraph 63.
  8         64. Honda admits marketing and advertising personnel are employed at its
  9   offices in California. Honda denies any and all remaining allegations in Paragraph 64.
 10         65. Honda denies the allegations in Paragraph 65.
 11         66. Honda denies the allegations in Paragraph 66.
 12         67. Paragraph 67 states a legal conclusion to which no response is required.
 13   To the extent a response is required, Honda admits it is a California corporation with
 14   its principal offices located in Torrance, California.
 15         68. Honda denies the allegations in Paragraph 68.
 16         69. Honda admits Plaintiffs purport to seek the remedies listed in Paragraph
 17   69, but denies Plaintiffs or any putative class member are entitled to those or any other
 18   remedies.
 19                           CLASS ACTION ALLEGATIONS
 20         70. Honda admits Plaintiffs purport to bring this case on behalf of putative
 21   classes and seek certification pursuant to Federal Rule of Civil Procedure 23(b)(2)
 22   and (3). Honda denies class certification is appropriate and expressly denies any
 23   claims in this action are appropriate for class treatment. Except as expressly admitted,
 24   Honda denies any and all remaining allegations in Paragraph 70.
 25         71. Honda admits Plaintiffs purport to bring this case on behalf of putative
 26   classes, subject to certain exclusions, as described in Paragraph 71. Honda denies
 27   class certification is appropriate and expressly denies any claims in this action are
 28
                                               10
                                                      DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                     CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 11 of 21 Page ID #:1292




  1   appropriate for class treatment. Except as expressly admitted, Honda denies any and
  2   all remaining allegations in Paragraph 71.
  3         72. The information referenced in Paragraph 72 and Footnotes 17 and 18 of
  4   the TAC speak for themselves, and to the extent the allegations in Paragraph 72 vary
  5   therewith, Honda denies those allegations. Honda denies any and all remaining
  6   allegations in Paragraph 72 and specifically denies class treatment of Plaintiffs’
  7   claims is appropriate.
  8         73. Honda denies the allegations in Paragraph 73 and its subparts, and
  9   specifically denies class treatment of Plaintiffs’ claims is appropriate.
 10         74. Honda denies the allegations in Paragraph 74 and specifically denies class
 11   treatment of Plaintiffs’ claims is appropriate.
 12         75. Honda denies the allegations in Paragraph 75 and specifically denies class
 13   treatment of Plaintiffs’ claims is appropriate.
 14         76. Honda denies the allegations in Paragraph 76 and specifically denies class
 15   treatment of Plaintiffs’ claims is appropriate.
 16         77. Honda denies the allegations in Paragraph 77 and specifically denies class
 17   treatment of Plaintiffs’ claims or injunctive relief is appropriate.
 18
                                             COUNT I
         Violation of Illinois Consumer Fraud and Deceptive Business Practices Act,
 19                          815 ILCS 505/2 On Behalf of the Class
 20         78. Honda realleges and incorporates the responses set forth above as if fully
 21   stated herein.
 22         79. 815 ILCS 505/2 speaks for itself, and to the extent the allegations in
 23   Paragraph 79 vary therewith, Honda denies those allegations. Honda further denies it
 24   violated 815 ILCS 505/2.
 25         80. Honda denies the allegations in Paragraph 80.
 26         81. Honda denies the allegations in Paragraph 81.
 27         82. Honda denies the allegations in Paragraph 82.
 28
                                               11
                                                        DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                       CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 12 of 21 Page ID #:1293




  1
                                        COUNT II
                                 Breach of Express Warranty
  2                         On Behalf of the Class Under Illinois Law
  3         83. Honda realleges and incorporates the responses set forth above as if fully
  4   stated herein.
  5         84. 818 ILCS 5/2-312 to 5/2-318 speak for themselves, and to the extent the
  6   allegations in Paragraph 84 vary therewith, Honda denies those allegations. Honda
  7   denies any and all remaining allegations in Paragraph 84 including it violated 818
  8   ILCS 5/2-312 to 5/2-318.
  9         85. Honda’s Seat Belt Limited Warranty speaks for itself, and to the extent
 10   the allegations in Paragraph 85 vary therewith, Honda denies those allegations. Honda
 11   denies any and all remaining allegations in Paragraph 85, including it violated the
 12   SBLW.
 13         86. Honda denies the allegations in Paragraph 86.
 14         87. Honda denies the allegations in Paragraph 87.
 15         88. Honda denies the allegations in Paragraph 88.
 16         89. Honda lacks sufficient information to admit or deny the allegations in
 17   Paragraph 89 regarding the manner in which Schepler and the Illinois Class members
 18   used their CR-Vs, and therefore, denies such allegations in Paragraph 89. Honda
 19   denies the remaining allegations in Paragraph 89.
 20         90. Honda denies the allegations in Paragraph 90.
 21         91. Honda denies the allegations in Paragraph 91.
 22         92. Honda denies the allegations in Paragraph 92.
 23         93. Honda denies the allegations in Paragraph 93.
 24         94. Honda denies the allegations in Paragraph 94.
 25         95. Honda denies the allegations in Paragraph 95.
 26                                    COUNT III
                      Violation of Consumer Legal Remedies Act
 27                       California Civil Code § 1750, et seq.
 28
                                             12
                                                    DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                   CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 13 of 21 Page ID #:1294




  1
                               On Behalf of the California Class
            96. Honda realleges and incorporates the responses set forth above as if fully
  2
      stated herein.
  3
            97. Honda admits Plaintiff Garcia purports to bring this cause of action under
  4
      the CLRA. Honda lacks sufficient information to admit or deny the allegations in
  5
      Paragraph 97 as to whether Garcia and members of the California Class are consumers
  6
      as defined by California Civil Code § 1761(d), and the CR-Vs constitute goods within
  7
      the meaning of the CLRA, and therefore, denies such allegations in Paragraph 97.
  8
            98. Honda denies the allegations in Paragraph 98 and each of its subparts.
  9
            99. Honda lacks sufficient information to admit or deny the allegations in
 10
      Paragraph 99 regarding the reasonableness of Garcia’s and members’ of the
 11
      California Class actions with respect to the matters alleged in the TAC, and therefore,
 12
      denies such allegations in Paragraph 99. Honda denies the remaining allegations in
 13
      Paragraph 99.
 14
            100. Honda lacks sufficient information to admit or deny the allegations in
 15
      Paragraph 100 regarding the materiality of any representations alleged in the TAC to
 16
      Garcia and members of the California Class, and therefore, denies such allegations in
 17
      Paragraph 100. Honda denies the remaining allegations in Paragraph 100.
 18
            101. Honda denies Plaintiff and the putative class are entitled to injunctive
 19
      relief. Paragraph 101 otherwise states an argumentative legal conclusion to which no
 20
      response is required. To the extent a response is required, Honda denies any and all
 21
      allegations in Paragraph 101.
 22
            102. Honda denies the allegations in Paragraph 102.
 23
            103. Honda denies Plaintiff and the putative class are entitled to any of the
 24
      relief requested in Paragraph 103.
 25
                                        COUNT IV
 26                   False and Misleading Advertising in Violation of
 27               California Business and Professions Code, § 17500, et seq.
                              On Behalf of the California Class
 28
                                              13
                                                     DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                    CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 14 of 21 Page ID #:1295




  1         104. Honda realleges and incorporates the responses set forth above as if fully
  2   stated herein.
  3         105. Honda denies the allegations in Paragraph 105.
  4         106. Honda denies the allegations in Paragraph 106.
  5         107. Honda denies the allegations in Paragraph 107.
  6         108. Honda lacks sufficient information to admit or deny the allegations in
  7   Paragraph 108 regarding what or to what extent Garcia and members of the California
  8   Class based their decisions to purchase their CR-Vs on any representations alleged in
  9   the TAC, and therefore, denies such allegations in Paragraph 108. Honda denies the
 10   remaining allegations in Paragraph 108.
 11         109. Honda denies the allegations in Paragraph 109.
 12         110. Honda denies the allegations in Paragraph 110.
 13         111. Honda denies Plaintiff and the putative class are entitled to any of the
 14   relief requested in Paragraph 111. Paragraph 111 states an argumentative legal
 15   conclusion to which no response is required. To the extent a response is required,
 16   Honda denies any and all allegations in Paragraph 111.
 17
                                          COUNT V
           Unlawful, Unfair, and Fraudulent Business Practices in Violation of
 18             California Business and Professions Code, § 17200, et seq.
 19                          On Behalf of the California Class
            112. Honda realleges and incorporates the responses set forth above as if fully
 20
      stated herein.
 21
            113. The UCL speaks for itself, and to the extent the allegations in Paragraph
 22
      113 vary therewith, Honda denies those allegations. Honda further denies it violated
 23
      the UCL.
 24
            114. Honda denies the allegations in Paragraph 114.
 25
            115. Honda denies the allegations in Paragraph 115.
 26
            116. Honda denies the allegations in Paragraph 116.
 27

 28
                                             14
                                                    DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                   CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 15 of 21 Page ID #:1296




  1         117. Honda denies the allegations in Paragraph 117.
  2         118. Honda denies the allegations in Paragraph 118.
  3         119. Honda denies the allegations in Paragraph 119.
  4         120. Honda denies the allegations in Paragraph 120.
  5         121. Honda denies the allegations in Paragraph 121.
  6         122. Honda denies the allegations in Paragraph 122.
  7
                                        COUNT VI
                   Breach of Express Warranty Under California Law
  8                         On Behalf of the California Class
  9         123. Honda realleges and incorporates the responses set forth above as if fully
 10   stated herein.
 11         124. Cal. Com. Code. § 2313 speaks for itself, and to the extent the allegations
 12   in Paragraph 124 vary therewith, Honda denies those allegations. Honda denies any
 13   and all remaining allegations in Paragraph 124 including it violated Cal. Com. Code.
 14   § 2313.
 15         125. The SBLW speaks for itself, and to the extent the allegations in Paragraph
 16   125 vary therewith, Honda denies those allegations. Honda denies any and all
 17   remaining allegations in Paragraph 125, including it violated the SBLW.
 18         126. Honda denies the allegations in Paragraph 126.
 19         127. Honda denies the allegations in Paragraph 127.
 20         128. Honda denies the allegations in Paragraph 128.
 21         129. Honda lacks sufficient information to admit or deny the allegations in
 22   Paragraph 129 regarding the manner in which Garcia and the California Class
 23   members used their CR-Vs, and therefore, denies such allegations in Paragraph 129.
 24   Honda denies the remaining allegations in Paragraph 129.
 25         130. Honda denies the allegations in Paragraph 130.
 26         131. Honda denies the allegations in Paragraph 131.
 27         132. Honda denies the allegations in Paragraph 132.
 28
                                              15
                                                    DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                   CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 16 of 21 Page ID #:1297




  1          133. Honda denies the allegations in Paragraph 133.
  2          134. Honda denies the allegations in Paragraph 134.
  3          135. Honda denies that it breached any warranty. Honda denies that Garcia and
  4   the putative California Class are entitled to any of the relief requested in Paragraph
  5   135.
  6                                  PRAYER FOR RELIEF
  7          Honda denies Plaintiffs and the putative classes are entitled to any of the relief
  8   requested in Plaintiffs’ Prayer for Relief Paragraphs (a) through (h).
  9                                   GENERAL DENIAL
 10          Honda denies each and every allegation of the TAC not specifically admitted
 11   herein.
 12                               AFFIRMATIVE DEFENSES
 13          Honda’s affirmative defenses to Plaintiffs’ TAC are set forth below. By setting
 14   forth the following allegations and defenses, however, Honda does not assume the
 15   burden of proof on matters and issues other than those on which Honda has the burden
 16   of proof as a matter of law.
 17                           FIRST AFFIRMATIVE DEFENSE
 18          The TAC fails to state any claim upon which relief can be granted.
 19                          SECOND AFFIRMATIVE DEFENSE
 20          Upon information and belief, the sales contracts pursuant to which Plaintiffs
 21   and/or some or all members of the proposed classes purchased or leased their vehicles
 22   contain arbitration clauses that may require some or all of the claims asserted herein
 23   to be resolved through arbitration.
 24                           THIRD AFFIRMATIVE DEFENSE
 25          Some or all of the claims made in Plaintiffs’ TAC, including claims made on
 26   behalf of the proposed putative classes, are barred because the named Plaintiffs and/or
 27   members of the proposed putative class lack standing.
 28
                                               16
                                                      DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                     CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 17 of 21 Page ID #:1298




  1                         FOURTH AFFIRMATIVE DEFENSE
  2         The expenses incurred by Plaintiffs, if any, were proximately and actually
  3   caused, in whole or in part, by the acts or omissions on the part of Plaintiffs and/or
  4   others for whose conduct Honda is not responsible.
  5                           FIFTH AFFIRMATIVE DEFENSE
  6         Any claims for damages or other monetary recovery by Plaintiffs and/or
  7   members of the proposed classes must be offset and reduced by the value received
  8   from the vehicles purchased or leased.
  9                           SIXTH AFFIRMATIVE DEFENSE
 10         If in this or other tribunals any persons or entities claiming to be members of
 11   the proposed classes have settled, or are in the process of settling, similar or the same
 12   claims as those alleged in the TAC, they may be barred from recovery, in whole or in
 13   part, by such settlements.
 14                         SEVENTH AFFIRMATIVE DEFENSE
 15         If any persons claiming to be members of the proposed classes have resolved
 16   similar or the same claims as those alleged in the TAC, they may be barred from
 17   recovery, in whole or in part, on the ground that they are subject to the defense of
 18   accord and satisfaction.
 19                          EIGHTH AFFIRMATIVE DEFENSE
 20         The claims of Plaintiffs and/or members of the proposed classes are time-
 21   barred, in whole or in part, under the applicable statute of limitations, statute of
 22   repose, and/or by the doctrines of waiver, estoppel and/or laches.
 23                           NINTH AFFIRMATIVE DEFENSE
 24         The claims of Plaintiffs and/or members of the proposed classes may be barred,
 25   in whole or in part, because they have made statements and/or taken actions which
 26   estop them from asserting their claims.
 27

 28
                                                17
                                                      DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                     CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 18 of 21 Page ID #:1299




  1                          TENTH AFFIRMATIVE DEFENSE
  2         The claims of Plaintiffs and/or members of the proposed classes are barred, in
  3   whole or in part, to the extent they engaged in unlawful, inequitable, or improper
  4   conduct.
  5                       ELEVENTH AFFIRMATIVE DEFENSE
  6         The claims of Plaintiffs and/or members of the proposed classes may be barred,
  7   in whole or in part, to the extent any injury sustained by Plaintiffs and/or members of
  8   the proposed classes was caused by their own conduct, whether negligent or
  9   otherwise. Further, Plaintiffs and/or members of the proposed classes who misused
 10   and/or abused the vehicle are barred, in whole or in part, from recovery.
 11                        TWLEFTH AFFIRMATIVE DEFENSE
 12         The claims of Plaintiffs and/or members of the proposed classes are barred, in
 13   whole or in part, to the extent they have failed to mitigate damages and/or have caused
 14   some or all of the alleged damage of which they now complain.
 15                      THIRTEENTH AFFIRMATIVE DEFENSE
 16         Plaintiffs and/or members of the proposed classes whose vehicles have been
 17   altered, modified, or changed are barred, in whole or in part, from recovery.
 18                     FOURTEENTH AFFIRMATIVE DEFENSE
 19         The claims of Plaintiffs and/or members of the proposed classes may be barred,
 20   in whole or in part, due to the intervening cause of another party.
 21                       FIFTEENTH AFFIRMATIVE DEFENSE
 22         The claims of Plaintiffs and/or members of the proposed classes may be barred,
 23   in whole or in part, because Plaintiffs and members of the proposed class cannot meet
 24   their burden of showing any acts, conduct, statement or omissions on the part of
 25   Honda were likely to mislead.
 26

 27

 28
                                              18
                                                     DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                    CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 19 of 21 Page ID #:1300




  1                       SIXTEENTH AFFIRMATIVE DEFENSE
  2         The claims of Plaintiffs and/or members of the proposed classes may be barred,
  3   in whole or in part, to the extent there is no legal injury, including no injury to person
  4   who purchased or leased the vehicles in question and experienced no problems.
  5                     SEVENTEENTH AFFIRMATIVE DEFENSE
  6         If any persons or entities claiming to be members of the proposed classes have
  7   released claims, they may be barred from recovery, in whole or in part, by such
  8   releases.
  9                      EIGHTEENTH AFFIRMATIVE DEFENSE
 10         Plaintiffs’ action is not properly maintained as a class action because the
 11   requirements under federal law for class certification are not met and because
 12   certification of the proposed classes would result in a denial of due process to Honda
 13   as well as to the proposed classes.
 14                      NINETEENTH AFFIRMATIVE DEFENSE
 15         The action is not appropriate for class treatment because Plaintiffs’ claims
 16   necessarily revolve around the individual usage of the vehicles by Plaintiffs and each
 17   member of the proposed classes.
 18                       TWENTIETH AFFIRMATIVE DEFENSE
 19         Plaintiffs’ claims for equitable remedies are barred because: (a) Plaintiffs and
 20   members of the proposed putative classes have an adequate remedy at law; (b)
 21   Plaintiffs and the proposed putative class’s claims are moot as Honda does not sell
 22   vehicles directly to the public; and/or (c) the doctrine of primary jurisdiction.
 23                     TWENTY-FIRST AFFIRMATIVE DEFENSE
 24         Any claims for incidental or consequential damages are barred by written
 25   disclaimers.
 26

 27

 28
                                                19
                                                       DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                      CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 20 of 21 Page ID #:1301




  1                   TWENTY-SECOND AFFIRMATIVE DEFENSE
  2         Honda’s practice described in the TAC is not “unfair” within the meaning of
  3   California Business and Professions Code § 17200 because the benefits of the
  4   alleged practice outweighs the alleged harm to consumers.
  5                    TWENTY-THIRD AFFIRMATIVE DEFENSE
  6         Honda’s practice described in the TAC is not “unfair” within the meaning of
  7   California Business and Professions Code § 17200 based upon Honda’s reasons,
  8   justifications, and motives for the business practice.
  9                   TWENTY-FOURTH AFFIRMATIVE DEFENSE
 10         Honda’s practice described in the TAC is not “unfair” within the meaning of
 11   California Business and Professions Code § 17200 because Plaintiffs and members
 12   of propose class had reasonably available alternatives.
 13                    TWENTY-FIFTH AFFIRMATIVE DEFENSE
 14         Honda’s practice described in the TAC is not “unfair” within the meaning of
 15   California Business and Professions Code § 17200 because the alleged practice does
 16   not violate established public policy and is not immoral, unethical, oppressive or
 17   unscrupulous.
 18                    TWENTY-SIXTH AFFIRMATIVE DEFENSE
 19         Plaintiffs’ claim for unfair-business practices under California Business and
 20   Professions Code § 17200 is barred because the claim is not tethered to a
 21   legislatively-declared policy.
 22     RESERVATION AS TO ANY ADDITIONAL AFFIRMATIVE DEFENSES
 23         Honda has insufficient knowledge or information upon which to form a belief
 24   as to whether it may have additional affirmative defenses that govern the claims
 25   asserted by Plaintiffs and on behalf of persons claimed to be members of the proposed
 26   classes. Honda, therefore, reserves the right to raise additional defenses as
 27   appropriate.
 28
                                               20
                                                      DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                     CASE NO. 2:18-CV-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 68 Filed 08/23/19 Page 21 of 21 Page ID #:1302




  1                                        PRAYER
  2        WHEREFORE, Honda prays:
  3     1. Plaintiffs and members of the proposed classes take nothing by reason of this
  4        suit;
  5     2. Judgment be entered in Honda’s favor as to all remaining causes of action;
  6     3. For costs of suit;
  7     4. The proposed certification of any class herein be denied; and
  8     5. For such other and further relief as the Court deems just and proper.
  9

 10                             DEMAND FOR JURY TRIAL
 11        Defendant Honda hereby demands trial of all issues in this action by jury.
 12

 13
      Dated: August 23, 2019               SHOOK, HARDY & BACON L.L.P.
 14

 15
                                       By: Rachel A. Straus ___________
 16                                    Attorneys for American Honda Motor Co., Inc.
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                             21
                                                    DEF. AHM’S ANSWER TO THIRD AMENDED COMPLAINT
                                                                   CASE NO. 2:18-CV-6043-GW-AFM
